Citation Nr: 1621281	
Decision Date: 05/26/16    Archive Date: 06/08/16

DOCKET NO.  13-24 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel







INTRODUCTION

The Veteran served on active duty from March 21, 1967 to April 6, 1967.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  


FINDINGS OF FACT

1.  Defective hearing was noted on the March 21, 1967 enlistment examination. 

2.  Hearing loss disability for VA purposes was found on audiogram at an ENT consultation on March 22, 1967.
 
3.  There was no worsening of the Veteran's preexisting hearing loss in service.


CONCLUSION OF LAW

Preexisting bilateral hearing loss was not aggravated by service.  38 U.S.C.A. §§ 1111, 1131, 1153, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.306 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application for benefits, VA must notify the claimant what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits, and it must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103(a); 38 C.F.R. § 3.159(b)(1); Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004). 

The notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 
 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Additionally, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

A May 2012 letter satisfied the duty to notify provisions.  The letter also included proper notice to the Veteran regarding the regulations pertinent to the establishment of an effective date and of the disability rating and it was sent prior to the initial unfavorable decision.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

A VA examination was conducted in July 2012 and an addendum opinion report was obtained in April 2013.  The record does not reflect that, when considered together, the examination or opinion was inadequate for rating purposes.  Collectively, the examination and opinion reports are adequate because the examination was based on an examination of the Veteran, to include discussion of his complaints and symptoms, and the April 2013 addendum report contains a medical opinion with an adequate rationale predicated on a thorough review of the claims file.  38 C.F.R. § 3.159(c) (4); Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). 

There is no indication in the record that any additional evidence relevant to the issues decided herein is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess/Hartman, 19 Vet. App. at 486; Shinseki v. Sanders/Simmons, 129 S. Ct. 1696 (2009). 

Legal Analysis

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d).  Other specifically enumerated disorders, including sensorineural, will be presumed to have been incurred in service if manifested to a compensable degree within the first year following separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

In Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the Federal Circuit held that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

VA has specifically defined the term "disability" for service connection claims involving impaired hearing.  38 C.F.R. § 3.385.  "[I]mpaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent."  38 C.F.R. § 3.385.  The threshold for normal hearing is from zero to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  See 38 C.F.R. § 3.385; see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).

In relevant part, 38 U.S.C.A. § 1154(a) requires that VA give 'due consideration' to 'all pertinent medical and lay evidence' in evaluating a claim for disability benefits. In order to establish direct service connection for a disorder, there must be (1) competent evidence of the current existence of the disability for which service connection is being claimed; (2) competent evidence of a disease contracted, an injury suffered, or an event witnessed or experienced in active service; and (3) competent evidence of a nexus or connection between the disease, injury, or event in service and the current disability.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); cf. Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). 

In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  See Gilbert, 1 Vet. App. at 54. 

38 U.S.C.A. § 1111 sets forth governing principles relating to the presumption of a Veteran's soundness of condition upon entry to service.  It provides that "every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service."  38 U.S.C.A. § 1111.

The implementing regulation, 38 C.F.R. § 3.304(b), similarly provides that a veteran will be considered to have been in sound condition when examined, accepted and enrolled for service, except as to defects, infirmities, or disorders noted at entrance into service, or where clear and unmistakable (obvious or manifest) evidence demonstrates that an injury or disease existed prior thereto and was not aggravated by such service.  Only such conditions as are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b).  A history of preservice existence of a disease or injury recorded at the time of examination does not constitute a notation of such a malady, but instead, must be considered with all other material evidence in determinations as to inception.  38 C.F.R. § 3.304(b)(1). 

A veteran thus enjoys an initial presumption of sound condition upon service entry if the enlistment records do not reflect that a veteran has a disease or injury that subsequently becomes manifest during service.  Wagner v. Principi, 370 F.3d 1089, 1096 (2004) (noting that "[w]hen no preexisting condition is noted upon entry to service, the veteran is presumed to have been sound upon entry," but that "if a preexisting disorder is noted upon entry to service, the veteran cannot bring a claim for service connection for that disorder"). 

Such an initial presumption, however, is not absolute and may be rebutted.  Wagner, 370 F.3d at 1096-1097.  Section 1111 permits VA to overcome the presumption of soundness upon a two-prong showing by clear and unmistakable evidence of both a preexisting condition and a lack of inservice aggravation to overcome the presumption of soundness for service.  Id.  If the government fails to demonstrate either prong, the rebuttal fails and the soundness presumption remains.  Id.  (recognizing that the government's failure to rebut the soundness presumption means that the veteran's claim is one for direct service connection); see also Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993). The government's "burden of proof is a formidable one," Id., and it "means that an item cannot be misinterpreted and misunderstood, i.e., it is undebatable."  Vanerson v. West, 12 Vet. App. 254, 258 (1999); accord Cotant v. Principi, 17 Vet. App. 116, 123-30 (2003) (noting that "[t]he clear-and-unmistakable-evidence standard is an 'onerous' one"). 

A preexisting injury or disease will be considered to have been aggravated by active military, naval, or air service, where there is an increase in disability during such service, unless there is a specific finding that the increase in disability is due to the natural progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994). 

Clear and unmistakable evidence (obvious or manifest) is required to rebut the presumption of aggravation where the preservice disability underwent an increase in severity during service.  38 C.F.R. § 3.306(b).  Aggravation may not be conceded where the disability underwent no increase in severity during service on the basis of all the evidence of record pertaining to the manifestations of the disability prior to, during, and subsequent to service.  38 C.F.R. § 3.306(b)(1); Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

The Veteran claims that he is entitled to service connection for bilateral hearing loss because it was incurred or aggravated during service.  A review of the service treatment records reflects that the March 21, 1967 enlistment examination report notes that the Veteran had defective hearing.  The report of medical history for enlistment reflects that the Veteran denied ear, nose or throat trouble; however, the physician's summary notes that the Veteran had hearing loss all his life, and that he had an operation on his right ear a few years earlier.  It was noted that the Veteran said he was told that he should not go into the service because it might hurt his ear.  A March 22, 1967 ENT clinic consultation sheet notes that the Veteran had deafness, bilateral, mixed type.  Audiogram results reflect that the Veteran met the criteria for hearing loss disability for VA purposes.  It was noted that the Veteran had a history of hearing loss all his life, and that he had trouble with school work.  The March 28, 1967 separation examination report notes that the Veteran was diagnosed with deafness, bilateral, mixed type.  A March 30, 1967 Medical Board Proceedings report notes that the Veteran had deafness, bilateral, mixed type, and that this existed prior to entry on active duty, was not caused incident to service, was not aggravated by active duty, and was not incurred in the line of duty.  A March 30, 1967 clinical summary notes that the Veteran reported for active duty on March 21, 1967 after receiving a physical examination at the Armed Forces Examining Station in Minneapolis.  He arrived at the US Army Reception Station in Fort Campbell, Kentucky, on March 21, 1967 and underwent a physical inspection.  It was noted that the Veteran had a history of hearing loss all his life.  He had trouble in school due to his hearing difficulty and had surgery on his right ear in 1964.  It was noted that the Medical Board determined that the Veteran was unfit for induction and that he was erroneously inducted due to his deafness, bilateral, mixed type.  

A July 2012 VA examination report reflects that the Veteran meets the criteria for a diagnosis of bilateral hearing loss for VA purposes.  It was noted that the Veteran reported that he used power saws without ear protection to build barracks for the fifteen days he was in the Army, and that he believes this made his hearing worse.  It was noted that the Veteran is profoundly deaf and has almost no use of auditory information.  The examiner noted that hearing measurement completed one day after induction by an ENT consult, and the discharge examination both show bilateral hearing loss by VA standards.  The examiner opined that the Veteran's hearing loss is less than likely caused by or aggravated by his noise exposure during service of 15 or so days.  

An April 2013 VA opinion addendum report notes that on March 30, 1967 a physician declared the Veteran unfit for induction due to mixed deafness.  It was noted that the Veteran was erroneously inducted.  The examiner further noted that the Veteran's hearing loss prior to induction was well documented in the Mayo Clinic records (which are contained in the claims file).  The hearing test conducted on March 22, 1967, one day after induction, when compared with his separation hearing test just six days later, indicates no evidence of any threshold shift in either ear at any frequency.  The examiner opined that the March 22, 1967 audiogram is more reliable than the March 21, 1967 audiogram because the March 22 test was conducted within an ENT department and the March 21 test was not.  The examiner noted that the Veteran's time served in the military, which was reportedly 16 days, is not a long enough time to cause any hearing loss from noise exposure.  More importantly, as noted by the examiner, when an individual has a mixed hearing loss, as the Veteran does, it means his middle ear function is not good, nor is his inner ear (nerve) function; the middle ear dysfunction actually works as an earplug and is protective of noise damage.  Given this, the examiner opined that the Veteran's hearing loss is not caused by his 16 days of possible noise exposure from using power saws while in the military.  Further, given that there was no shift, there is no relationship to his current hearing loss.  

Initially, the Board notes that the Veteran's defective hearing was documented on the service March 21, 1967 enlistment examination report and hearing loss disability for VA purposes was documented one day later at the March 22, 1967 ENT consult.  As such, the presumption of soundness is inapplicable and the remaining issue is whether the preexisting hearing loss was aggravated by service.

The medical evidence of record indicates that the Veteran's preexisting hearing loss was not aggravated during service.  The April 2013 VA examiner opined that there was no threshold shift in hearing during the Veteran's 15 or so days of service and the short period of time the Veteran did serve on active duty using power saws without ear protection is not a long enough time to cause any hearing loss from noise exposure.  More importantly, the examiner pointed out that when an individual has a mixed hearing loss, as the Veteran does, it means his middle ear function is not good, nor is his inner ear (nerve) function, and as such, the middle ear dysfunction actually would have worked as an earplug and would have protected the Veteran from any such noise damage caused by the use of power saws during service.  

The Board finds the April 2013 medical opinion to be of significant probative value as the examiner reviewed the Veteran's medical history and provided an opinion based on the Veteran's medical history and medical principles.  The examiner also provided a detailed rationale to explain the opinion.  Furthermore, the examiner provided a well-reasoned explanation for giving greater weight to the March 22, 1967 audiogram results than the March 21, 1967 audiogram results.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).

The only evidence to the contrary are the Veteran's generalized lay statements that his hearing loss was caused or aggravated by noise exposure during service using power saws.  While the Veteran is competent to relate his experiences, such as his symptoms and their history, see Layno v. Brown, 6 Vet. App. 465 (1995), the Board finds that the specific and reasoned opinions of the medical professions and the hearing acuities measured at the March 22, 1967 ENT consult and separation have more probative value and are more credible.

Alternative Theory-Presumption of Soundness

As previously noted, when no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any "increase in disability [was] due to the natural progress of the" preexisting condition.  38 U.S.C. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004)

The Board is aware that the Veteran's March 21, 1967 enlistment examination audiogram (even after ASA units are converted to ISO units) does not reflect that the Veteran met the criteria for bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385.  However, the service examiner still noted defective hearing.  Even if the Board determined that no disability was noted at service entrance, and the presumption of soundness attached, the case would remain a denial.  In this regard, the presumption of soundness would be rebutted by both clear and unmistakable evidence that the bilateral hearing loss disability pre-existed service and was not aggravated.  Here, the March 22, 1967 audiogram, performed the following day in an ENT clinic reflects that the Veteran met the criteria for a diagnosis of bilateral hearing loss for VA purposes.  Moreover, the January 1966 private medical records from the Mayo Clinic also contain audiogram results which show the Veteran met the criteria for bilateral hearing loss disability for VA purposes at that time.  As such, the evidence clearly and unmistakably shows that hearing loss disability preexisted service.  Moreover, the only medical opinion of record, that of the April 2013 VA examiner, found, with sufficient rationale based on medical principles and based on the evidence of record, that the Veteran's hearing loss did not increase during service.  Cumulatively, the record clearly and unmistakably establishes both that the Veteran's bilateral hearing loss disability pre-existed service and did not increase in severity.

Conclusion

In sum, the Board finds that service connection for bilateral hearing loss must be denied because the evidence is against a finding that the Veteran's preexisting bilateral hearing loss increased in severity during service.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  Here, however, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


